Citation Nr: 1739111	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee medial meniscal tear.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to a rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has not resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

The Veteran was granted service connection and a 30 percent rating for PTSD, effective April 21, 2011, in the January 2012 rating decision on appeal.  After careful review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an initial evaluation in excess of 30 percent.  At most, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks and has not more nearly approximated occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.7.  

The evidence of record demonstrates that the Veteran's PTSD has consistently been manifested by sleep disturbance, anxiety, depression, mild memory loss, and difficulty concentrating.  A July 2011 examiner indicated the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, as well as panic attacks, disturbances in motivation and mood, and difficulty establishing effective work and social relationships.  The examiner found these symptoms combined to cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The December 2013 examiner reported symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss that caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
There is no evidence in significant conflict with the examiners' findings, to include the Veteran's own statements.  Specifically, the Veteran testified that his PTSD resulted in difficulty sleeping, mood swings, anxiety, difficulty concentrating, and depression that was treated by medication and resulted in avoidance of crowds and social settings.  He indicated that a marriage lasted for less than one year and that he believed his symptoms mainly affected his social functioning, such as going to church or volunteering at his grandson's school; he reported that he worked from home and did not receive bad performance evaluations.  In addition, VA medical records reflect treatment for ongoing symptoms of sleep disturbance, depression, racing thoughts, and frustration due to PTSD.  In May 2014, a VA social worker reported PTSD symptoms of depression, sleep disturbance, and history of addiction.  

The preponderance of the evidence is against finding occupational and social impairment with reduced reliability and productivity as PTSD has not been manifested by symptoms such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- or long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  See 38 C.F.R. § 4.130.  Moreover, VA treatment records reflect that the Veteran works full time and has full custody of his grandson and a support system including friends at work and family; he was generally found to be fully oriented, with good hygiene, good eye contact, normal speech, intact judgment and memory, logical thought process, good concentration and insight, but no suicidal or homicidal ideation, hallucinations, delusions, or paranoia.  In connection with May 2014 VA treatment, the Veteran reported that he enjoyed his job.  

Although the July 2011 examiner indicated PTSD also caused symptoms of panic attacks, disturbances in motivation and mood, and difficulty establishing effective work and social relationships, the examiner opined that the symptomatology overall resulted in mild to moderate impairment in functioning which caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The December 2013 examination found the Veteran fully oriented, with cooperative behavior, good eye contact, good hygiene, and no gross deficits with short- and long-term memory but some mild difficulty with attention span and concentration.  The examiner noted the Veteran maintained regular contact with his daughters, surviving siblings, and father, that he had hobbies, and relocated for a full-time project manager position.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran specifically addressed indications in the record that PTSD affected his employability at the November 2016 hearing; he testified that he was not seeking entitlement to a total disability rating based on individual unemployability (TDIU), as he was currently employed.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, the claim of entitlement to a rating in excess of 10 percent for a right knee disability must be remanded.  

The Board notes that the Veteran submitted a claim for service connection for a left knee disability secondary to service-connected right knee disability in April 2017.  As a result, additional relevant medical evidence was obtained after the last supplemental statement of the case (SSOC) was issued in August 2014.  Specifically, additional VA treatment records and a June 2017 examination report were associated with the record.  Therefore, an SSOC addressing the additional evidence is required.  See 38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

After completing any actions deemed warranted, the AOJ should readjudicate the claim for entitlement to a rating in excess of 10 percent for a right knee disability.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


